                    UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                               WESTERN DIVISION



UNITED STATES OF AMERICA,                            CR. 17-50044-JLV

                  Plaintiff,
                                                          ORDER
     vs.

TOLIN GREGG,

                  Defendant.


                                INTRODUCTION

      A grand jury indicted defendant Tolin Gregg on two counts of aggravated

sexual abuse by force. (Docket 2). Now pending before the court is defendant’s

second motion to dismiss the indictment for government misconduct. (Docket

124). The government opposes the motion and the parties filed voluminous

briefing. (Dockets 131, 151, 155, 178, 179 & 181). The court held three

evidentiary hearings on the motion, during which two witnesses gave testimony

and five exhibits were received into evidence. (Dockets 160, 169, 170, 172 &

173). For the reasons given below, the court denies the motion.

                                 DISCUSSION

I.    Facts

      The court described the circumstances of the alleged sexual assault in

some detail in its order denying defendant’s first motion to dismiss the
indictment. (Docket 120 at pp. 3-9). The court will not repeat those findings in

full here, but instead will focus on facts pertinent to the present motion.

      The government alleges defendant sexually assaulted R.O.H. during the

early morning hours of December 23, 2016. (Docket 120 at pp. 3-4). At the

time, R.O.H. was 17 and defendant was 18. Id. at p. 3. R.O.H. and Mr. Red

Owl are cousins. (Docket 175 at p. 6). Defendant was friends with Mr. Red

Owl’s brother, Brycee Red Owl.1 Id. R.O.H. and defendant attended the same

high school. Id. at p. 39.

      R.O.H., defendant and Brylee Red Owl drove to a place they called River

Road near Kyle, South Dakota, on the Pine Ridge Reservation in Mr. Red Owl’s

vehicle. (Docket 120 at pp. 3-4). Mr. Red Owl and defendant had been

drinking alcohol and continued to drink when they arrived at River Road. Id.

Both defendant and Mr. Red Owl stated R.O.H. drank at River Road, but R.O.H.

denied drinking that evening to law enforcement. Id. at p. 4. Defendant and

R.O.H. engaged in sexual activity in the back seat of Mr. Red Owl’s vehicle. Id.

R.O.H. stated the sex was forced and that she physically and verbally resisted the

assault. Id. Defendant stated the sex was consensual. Id. Mr. Red Owl was

in the vehicle during the alleged assault. Id. at pp. 5-6.

      This motion focuses primarily on an audiovisual recording Mr. Red Owl

made while he, R.O.H. and defendant were leaving River Road. Approximately


      1Brycee  Red Owl was killed in a shooting in Kyle on June 27, 2018.
United States v. Bull Bear, CR. 18-50076 (Docket 70 at p. 2). Defendant was
present at the shooting as well, but is not alleged to be the shooter. Id.

                                        2
15-20 minutes after the alleged assault, while the three were driving from River

Road to Kyle, Mr. Red Owl began recording events in the vehicle on his cell

phone. (Docket 175 at pp. 30-31, 43). The phone was set inside a cupholder

and its camera only recorded dark images of the interior of the vehicle. Id. at

pp. 25-26. It did not record any images of R.O.H. Id. at p. 26. However, the

phone did capture six minutes of audio, including audio of R.O.H. speaking. Id.

at pp. 25-26.

      Mr. Red Owl described the recording as “an audio of [R.O.H.] mizzing out.”

Id. at p. 16. “Mizzing out,” according to Mr. Red Owl, is slang from the Pine

Ridge Reservation for “acting all miserable and . . . angry” or “out of control[.]”

Id. The “main theme” of R.O.H.’s recorded audio was her anger with defendant

for being a “deadbeat dad[.]” Id. at pp. 18-19. Mr. Red Owl stated that topic

was “all she was talking about[.]” Id. at p. 19. R.O.H. was “slurring her words”

and had a “slight bit of change in her voice.” Id. at p. 20. In Mr. Red Owl’s

view, an independent listener would conclude R.O.H. “sounded like somebody

who was really drunk[.]” Id. at p. 22. The recording did not capture R.O.H.

crying or discussing the alleged sexual assault. Id. at pp. 23-24. Mr. Red Owl

did not send the recording to anyone. Id. at p. 27.

      Federal Bureau of Investigation Special Agent Mark Lucas (“SA Lucas”)

interviewed Mr. Red Owl on December 24 at his home in Kyle and at River Road.

Id. at pp. 38, 41, 44. Part of the interview was recorded and transcribed. Id. at

pp. 40, 44. During the recorded portion of the interview, which took place in


                                         3
Kyle, Mr. Red Owl brought up the recording. Id. at pp. 40-42; Docket 120-1 at

p. 4. He told SA Lucas, “I actually recorded a video cause I wanted her to see

how she was when she was really drunk. . . . It’s about six minutes. I just

looked at it.” (Docket 120-1 at p. 4). SA Lucas did not respond to Mr. Red

Owl’s statement, but instead asked him for his full name and date of birth. Id.

Neither SA Lucas or Mr. Red Owl mentioned the recording again during the

recorded and transcribed portion of the interview.

      However, the two drove from Mr. Red Owl’s home in Kyle to the River Road

location where the sexual assault allegedly occurred. (Docket 175 at pp. 14-15,

44-45) (testimony from Mr. Red Owl and SA Lucas regarding the drive to River

Road). SA Lucas did not record the conversation in the vehicle during the trip to

River Road. Id. at p. 44. Mr. Red Owl and SA Lucas gave conflicting accounts

of the conversation. SA Lucas testified he asked Mr. Red Owl to send him the

recording and gave him a business card with his e-mail address. Id. at

pp. 44-45. Mr. Red Owl testified SA Lucas did not ask him about the recording

during the trip. Id. at p. 15.

      SA Lucas did not listen to the recording while he was in the vehicle with

Mr. Red Owl. Id. at pp. 57-58. SA Lucas testified he “didn’t realize what kind

of gravity that video would have” because “the video recording that [Mr. Red Owl]

described was not of the crime.” Id. at p. 58. He felt Mr. Red Owl “seemed very

cooperative” and would send the recording to him via e-mail. Id. at p. 57. SA

Lucas further testified he was “moving on to the next call” which “took [his]


                                        4
attention for the next week.” Id. at pp. 57-71. He had “other pressing matters”

including an escaped prisoner. (Docket 176 at p. 26). SA Lucas was also

reluctant to seize Mr. Red Owl’s phone on Christmas Eve because he knew it

would take some time to examine the phone and it was very valuable to Mr. Red

Owl. Id. at p. 40.

         On December 27, SA Lucas called Mr. Red Owl. (Docket 175 at p. 69).

The court received into evidence an FBI phone record showing a called lasting

approximately a minute and a half placed from an extension SA Lucas identified

as his own to a phone number he identified as belonging to Mr. Red Owl. Id. at

pp. 69-70; Hearing Ex. 103. SA Lucas testified he asked Mr. Red Owl again

during that phone call to send the recording to him. (Docket 175 at pp. 70-71).

SA Lucas memorialized the call in a report drafted on December 27, in which he

stated he asked Mr. Red Owl for the recording. Id. at pp. 74-75; Hearing Ex.

103. SA Lucas did not contact Mr. Red Owl again after December 27. Id. at

p. 70.

         Mr. Red Owl deleted the recording from his phone. Id. at p. 28. He

testified during an evidentiary hearing he deleted it “after a couple days when it

was never brought up” because “it was unnecessary” and “taking up space on

[his] phone.” Id. However, he told a defense investigator that he deleted it on

the morning of December 23, after he dropped defendant and R.O.H. off at their

homes in Kyle. Id. at p. 35. Mr. Red Owl had the phone in his possession until

he sold it to his mother shortly after Christmas of 2018, more than a year and a


                                        5
half after the indictment and approximately two weeks after defendant filed the

present motion to dismiss the indictment. Id. at p. 31; see also Dockets 2 &

124. Neither the government nor the defense now have the phone. (Docket

176 at p. 45). The defense did not make any effort to obtain Mr. Red Owl’s

phone or forensically examine it to determine if the recording could be

recovered.2 (Docket 175 at pp. 31-32). The defense plans to call Mr. Red Owl

at trial and “anticipates that [he] will give truthful testimony that will be

favorable to the defendant.” Id. at p. 32; Docket 87 at p. 1.

      On March 21, 2017, SA Lucas testified to a federal grand jury concerning

his investigation of the alleged sexual assault. (Docket 120-2). He testified

falsely by mischaracterizing Mr. Red Owl’s statements during the December 24

interview in three ways. (Docket 120 at pp. 13-19). SA Lucas falsely told the

grand jury that Mr. Red Owl stated the following:

      1.     Defendant raped R.O.H. Id. at pp. 13-16

      2.     R.O.H. was “crying and yelling” and “demand[ing] to be taken home”

             after the alleged assault. Id. at pp. 16-17.

      3.     He saw a bruise on R.O.H.’s face. Id. at pp. 17-18.

The prosecutor did not correct or clarify SA Lucas’ false statements. Id. at p. 18.

II.   Legal Standard

      “A due process violation arises from destruction of evidence when the

evidence ‘possess[es] an exculpatory value that was apparent before the evidence

      2To
        the court’s knowledge, the government also did not examine the
phone. See Docket 176 at pp. 23-24.

                                         6
was destroyed, and [is] of such a nature that the defendant would be unable to

obtain comparable evidence by other reasonably available means.’ ” United

State v. Tyerman, 701 F.3d 552, 560 (8th Cir. 2012) (quoting California v.

Trombetta, 467 U.S. 479, 489 (1984)). “A higher standard of proof applies,

however, when the evidence is only potentially useful to the defendant. ‘[U]nless

a criminal defendant can show bad faith on the part of the police, failure to

preserve potentially useful evidence does not constitute a denial of due process of

law.’ ” Id. (quoting Arizona v. Youngblood, 488 U.S. 51, 58 (1988)).

III.   Analysis

       The present motion seeks to dismiss the indictment on three grounds.

First, defendant argues SA Lucas violated his right to present a complete defense

by threatening Mr. Red Owl during the December 24 interview. (Docket 124 at

pp. 2-10). Second, he argues SA Lucas’ failure to collect Mr. Red Owl’s

recording and its subsequent loss violate his right to due process. Id. at

pp. 11-16. Finally, he argues SA Lucas’ false statements to the indicting grand

jury, combined with the government’s other alleged errors in the investigation

and prosecution of his case, “irremediably deprived” him of a fair trial. Id. at

pp. 17-18. The court previously rejected the first and third defense arguments

in its order denying defendant’s first motion to dismiss the indictment and

rejects them again. Defendant’s second argument is a closer call, but the court

rejects it as well.




                                        7
         A.    First and third defense arguments

         Defendant first argues SA Lucas’ alleged intimidation of Mr. Red Owl

justifies dismissing the indictment. In its previous order, the court noted the

only prejudice defendant could suffer from SA Lucas allegedly intimidating Mr.

Red Owl would be the government impeaching him with his interview statements

because he intended to testify for the defense. (Docket 120 at pp. 27-28).

Under those circumstances, the court held “the risk of prejudice is insufficient to

find a deprivation of due process.” Id. at p. 28. Defendant again argues the

risk of the government impeaching Mr. Red Owl is sufficient prejudice to justify

dismissing the indictment. (Docket 124 at p. 10). The court reaffirms its

previous holding that the risk of impeachment does not justify dismissing the

indictment.

         Defendant’s third argument asks the court to dismiss the indictment

based on SA Lucas’ false statements to the grand jury. In its previous order, the

court adopted the magistrate judge’s recommendation that the indictment not be

dismissed because evidence independent of SA Lucas’ false testimony supported

the indictment. (Dockets 120 at p. 11 & 70 at pp. 7-8). Defendant

acknowledges the court’s prior holding but asserts SA Lucas’ “pattern of

misconduct . . . irremediably deprived [him] of a fair trial and tainted the integrity

of the government’s case.” (Docket 124 at pp. 17-18). He cites no authority for

the proposition that cumulative error justifies dismissing an indictment before

trial.


                                          8
      On appeal, the United States Court of Appeals for the Eighth Circuit may

reverse a conviction “where the case as a whole presents an image of unfairness

that has resulted in the deprivation of a defendant’s constitutional rights, even

though none of the claimed errors is itself sufficient to require reversal.” United

States v. Riddle, 193 F.3d 995, 998 (8th Cir. 1999). Assuming this court

possesses the same authority before trial, the court finds SA Lucas’ false

characterizations of Mr. Red Owl’s statements to the grand jury would not

support dismissing the indictment on a cumulative error basis because he will be

able to truthfully testify at trial. The petite jury will not be tainted by the false

testimony SA Lucas gave to the grand jury. Additionally, defendant does not

identify any separate prejudice stemming from the false grand jury testimony.

The court again refuses to dismiss the indictment because of SA Lucas’ false

grand jury testimony.3

      B.      Failure to preserve the Red Owl recording

              1.   Due process legal standard

      The court must first determine what legal standard governs defendant’s

claim that the government’s failure to preserve the Red Owl recording violates his

right to due process. The Supreme Court has announced two separate

standards. Tyerman, 701 F.3d at 560. If the recording “possess[ed] an

exculpatory value that was apparent before the evidence was destroyed,” the

      3This  holding does not condone in any respect SA Lucas’ false testimony or
the failure of the government “to clarify or correct obviously misleading or false
testimony by the agent.” (Docket 120 at p. 18).


                                          9
standard of California v. Trombetta governs. Id. (quoting Trombetta, 467 U.S.

at 489). If the recording was “only potentially useful to the defendant,” the

higher standard of Arizona v. Youngblood applies. Id. (citing Youngblood, 488

U.S. at 58).

      Defendant argues the recording was clearly exculpatory. (Dockets 124 at

pp. 13-15 & 178 at pp. 4-7). He asserts the recording would have shown:

      1.       R.O.H. was drunk during the early morning hours of December 23,

               contradicting her statement to law enforcement that she was sober

               and aiding a consent defense. (Docket 178 at pp. 6-7).

      2.       R.O.H.’s “words . . . demeanor, and . . . concerns were entirely

               inconsistent with that of a teen-aged girl who had just been

               raped[.]”4 Id. at p. 7.

      3.       R.O.H.’s anger at defendant because of his parenting and,

               consequently, her motivation to falsely accuse defendant. Id.

Defendant further contends the exculpatory value of the recording was apparent

to SA Lucas when Mr. Red Owl mentioned the recording to him during the

December 24 interview. Id. at pp. 4-5.




      4The   government argues “[t]he premise that a sexual assault victim would,
or should, have behaved in a certain way after being raped, particularly while
still in the presence of her alleged rapist, is patently offensive and lacks
foundation of any kind.” (Docket 131 at p. 19). The court agrees that victims
may respond to sexual assault in different ways, but must acknowledge the
defense position could be persuasive to a reasonable juror. The government’s
argument does not show the recording lacks exculpatory value.

                                          10
      The government asserts the recording “is at best only potentially

exculpatory” and asks the court to evaluate the defense motion under

Youngblood. (Docket 179 at pp. 9-10). It also attempts to distinguish

Trombetta by noting the facts in that case involved evidence actually possessed

by the government and later destroyed, as opposed to the failure to collect

evidence at issue here. Id. at p. 5. The government then proceeds to argue that

SA Lucas was not acting in bad faith under Youngblood when he failed to

preserve the recording. Id. at pp. 5-7.

      The court finds the recording possessed exculpatory value obvious to SA

Lucas before Mr. Red Owl deleted it. In the recorded portion of the December 24

interview, Mr. Red Owl told SA Lucas he recorded a video of R.O.H. while she was

drunk, immediately after the alleged assault. (Docket 120-1 at p. 4). Mr. Red

Owl also stated he had “just looked” at the recording, indicating it was not yet

deleted as of December 24. Id. SA Lucas acknowledged during the evidentiary

hearing he believed Mr. Red Owl’s description of the recording was accurate and

the recording would contradict R.O.H.’s statement that she had not been

drinking on December 23. (Docket 175 at pp. 61-62).       He also acknowledged

he knew the recording could be potentially useful impeachment material for the

defense. Id. at p. 62.

      The government asserts the defense argument that the recording would

have been valuable impeachment material is only “a showing of potential

usefulness” insufficient to establish a due process violation. (Docket 179 at


                                       11
p. 10). But evidence with undoubted impeachment value is exculpatory and the

government violates a defendant’s due process rights by suppressing it. Giglio

v. United States, 405 U.S. 150 (1972). During the December 24 interview, SA

Lucas knew the recording showed R.O.H. acting drunkenly, contradicting

statements she had very recently given to law enforcement. Evidence that

R.O.H. was drunk during the alleged sexual assault could easily impact her

credibility before a jury. This is especially true because R.O.H. denied she had

been drinking to law enforcement. The recording “possses[ed] an exculpatory

value that was apparent” to SA Lucas on December 24, before it was deleted,

because it had the potential to seriously undermine her credibility at trial.

(Docket 124 at p. 13). The court will evaluate defendant’s due process claim

under Trombetta.

            2.     Trombetta analysis

      In Trombetta, the Supreme Court held “[w]hatever duty the Constitution

imposes . . . to preserve evidence, that duty must be limited to evidence that

might be expected to play a significant role in the suspect’s defense.” 467 U.S.

at 488. The Court explained “evidence must both possess an exculpatory value

that was apparent before the evidence was destroyed, and be of such a nature

that the defendant would be unable to obtain comparable evidence by other

reasonably available means” before the failure to preserve the evidence amounts

to a due process violation. Id. at 489. The court found the Red Owl recording

possessed an exculpatory value apparent before its deletion. See supra Section


                                        12
III.B.1. The court concludes, however, that defendant can present evidence

comparable to the recording at trial by calling Mr. Red Owl as a witness.

Accordingly, the court finds SA Lucas did not violate defendant’s right to due

process by failing to preserve the recording.

      Mr. Red Owl has, since he was first interviewed on December 24, 2016,

consistently described the recording as showing R.O.H. acting “really drunk.”

(Docket 120-1 at p. 4). In the evidentiary hearing, Mr. Red Owl described the

recording in detail. (Docket 175 at pp. 16-27). He testified the recording

showed R.O.H. not only acting drunk, but also berating defendant for his

supposed parenting failures. Id. at pp. 18-20. The court found Mr. Red Owl

credible and there is no obvious reason a jury could not also find him credible.5

      Perhaps anticipating this conclusion, defendant asserts the recording is

“irreplaceable.” (Docket 178 at p. 7). In his view,

      [n]o amount of testimonial description . . . could have the persuasive
      power or probative value of the 6 minute audio recording of R.O.H.,
      extremely drunk and “mizzing out” on [defendant], not for having
      done sexual violence to her, but for not being a responsible father to
      her cousin’s children.

Id. at p. 8. The court agrees that Mr. Red Owl’s testimony is not an exact

substitute for the recording, but that is not the test set out in Trombetta. If

“comparable evidence” obtainable “by other reasonably available means” is

available, defendant cannot show a due process violation. Trombetta, 467 U.S.

at 489. Mr. Red Owl’s testimony need not have identical “persuasive power or

      5In his post-hearing brief, defendant agreed that Mr. Red Owl testified
credibly. (Docket 178 at p. 12).

                                       13
probative value” as the recording to be comparable under Trombetta. If Mr. Red

Owl’s trial testimony is similar to the testimony he gave at the evidentiary

hearing, the court finds it will have substantial and favorable evidentiary value

for the defense.

       Defendant also points out that the government will likely attack Mr. Red

Owl’s credibility at trial, while the recording would have been unimpeachable.

(Docket 178 at p. 21). It is certainly true that the recording would have

corroborated Mr. Red Owl’s testimony. However, the recording would not have

shed direct light on the ultimate question the jury will have to resolve—whether

R.O.H. is a credible accuser. If the jury believes R.O.H.’s testimony, the

recording would likely be insignificant in comparison. The court disagrees with

defendant’s assertion that the recording, “[c]oupled with [Mr.] Red Owl’s

testimony . . . would have almost assured a not guilty verdict.” Id. A jury could

have believed R.O.H. and accordingly found defendant guilty beyond a

reasonable doubt even if the recording were entered into evidence. Loss of

corroborating evidence, even strong corroborating evidence, does not equate loss

of irreplaceable evidence under Trombetta. In the court’s judgment, Mr. Red

Owl’s testimony is comparable to the recording and will be available to defendant

at trial.

       This conclusion is also bolstered by the strength of the evidence available

to defendant. Defendant has access to Mr. Red Owl’s favorable and potentially

pivotal testimony. As defendant points out, there were three people in the

vehicle during the alleged sexual assault and two of them, he and Mr. Red Owl,


                                        14
“would testify that no rape occurred.” Id. at p. 22. Defense counsel also has

extensive impeachment material on SA Lucas, the primary government

investigator in this case, regarding his history of testifying falsely and his

conspicuous failure to collect the recording. The court’s analysis could have

been different if Mr. Red Owl were not planning to testify favorably for the defense

or the defense case were otherwise weaker than it is. Under these

circumstances, however, the court concludes Mr. Red Owl’s testimony is

comparable to the recording in evidentiary value. Consequently, no due process

violation occurred and the court must deny the motion to dismiss the

indictment.

IV.   Conclusion

      The court finds SA Lucas did not infringe defendant’s due process right “to

present a complete defense,” as interpreted by Trombetta, by failing to collect the

Red Owl recording.6 Trombetta, 467 U.S. at 485. Having resolved the defense

motion under Trombetta, the court need not consider SA Lucas’ good or bad

      6The    court notes that, even if it found a due process violation and
proceeded to determine an appropriate remedy, defendant would have faced a
high bar to achieve dismissal of the indictment. “Where the defendant has
alleged prosecutorial misconduct, dismissal of an indictment is proper only when
the defendant demonstrates flagrant misconduct and substantial prejudice. . . .
‘[A]bsent demonstrable prejudice, or the substantial threat thereof, dismissal of
the indictment is plainly inappropriate, even though the violation may have been
deliberate.’ ” United States v. Wadlington, 233 F.3d 1067, 1073-74 (8th Cir.
2000) (quoting United States v. Morrison, 449 U.S. 361, 365 (1981)). “[T]he
drastic step of dismissing an indictment is a disfavored remedy[.]” United
States v. Manthei, 979 F.2d 124, 126 (8th Cir. 1992) (internal quotation omitted).
It is difficult to conclude defendant suffered substantial prejudice from the loss
of the recording when Mr. Red Owl will testify as to its contents, even assuming
SA Lucas’ failure to collect the recording constitutes flagrant government
misconduct.

                                         15
faith. Tyerman, 701 F.3d at 560. The parties have not asked the court to

consider whether it remains appropriate to allow the government to impeach Mr.

Red Owl with his statements from the December 24 interview in light of the

increased importance of Mr. Red Owl’s credibility created by SA Lucas’ failure to

collect the recording. See Docket 120 at p. 28 (noting “it may be proper to

readdress” the court’s decision to allow use of Mr. Red Owl’s December 24

interview statements “if the circumstances of the case change[.]”). The court

would entertain a motion to reconsider its prior ruling on this topic.

                                     ORDER

      For the reasons given above, it is

      ORDERED that defendant’s second motion to dismiss the indictment

(Docket 124) is denied.

      IT IS FURTHER ORDERED that a scheduling order shall issue.

      Dated September 9, 2019.

                               BY THE COURT:

                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               CHIEF JUDGE




                                       16
